Name: Commission Regulation (EEC) No 2505/85 of 2 September 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 9 . 85 Official Journal of the European Communities No L 238/ 17 COMMISSION REGULATION (EEC) No 2505/85 of 2 September 1985 on the supply of various lots of skimmed-milk powder as food aid lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ('), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regulation (EEC) No 1298/85 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allo ­ cated to certain countries and beneficiairy organiza ­ tions 4 625 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 124, 11 . 5. 1984, p. 1 . 0 OJ No L 54, 23 . 2 . 1985, p. 1 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 137, 27 . 5. 1985, p. 5 . O OJ No L 142, 1 . 6 . 1983, p . 1 . (6) OJ No L 187, 12. 7 . 1983, p . 29 . No L 238/ 18 Official Journal of the European Communities 5. 9 . 85 ANNEX Notice of invitation to tender Ã 1) Description of the lot A B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Morocco 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3) 6 . Total quantity 270 tonnes 180 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'MAROC 2288 EXP. II / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CASABLANCA' | TANGER' 12. Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders 23 September 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1985 14 October 1985 15. Miscellaneous (4) 5. 9 . 85 Official Journal of the European Communities No L 238/ 19 Description of the lot C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient Euronaid Cebemo 3 . Country of destination Arab Republic of Egypt 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 570 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'EGYPT / CATHWEL / 50102 / ALEXANDRIA / ACTION OF CRS / FOR FREE DISTRIBUTION' 12. Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders 23 September 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1985 14 October 15. Miscellaneous 00 No L 238/20 Official Journal of the European Communities 5. 9 . 85 Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 12 March 1985 2. Recipient UNHCR 3 . Country of destination Somalia 4. Stage and place of delivery cif Berbera 5 . Representative of the recipient (2) (3) UNHCR (Attention M. Jambor) 6 . Total quantity 450 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'UNHCR ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBU ­ TION / BERBERA' 12 . Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders / 23 September 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1985 14 October 15 . Miscellaneous 0 5 . 9 . 85 Official Journal of the European Communities No L 238/21 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 12 March 1985 2. Recipient UNHCR 3. Country of destination Pakistan 4. Stage and place of delivery cif Karachi 5 . Representative of the recipient (2) (3) UNHCR (Attention M. Jambor) 6 . Total quantity 700 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'UNHCR ASSISTANCE TO REFUGEES IN PAKISTAN / FOR FREE DISTRIBU ­ TION / KARACHI' 12 . Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders 23 September 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : * (a) shipment period (b) closing date for the submission of tenders Before 30 November 1985 14 October 1985 15 . Miscellaneous 0 No L 238/22 Official Journal of the European Communities 5. 9 . 85 Description of the lot F G 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 June 1985 2. Recipient 3 . Country of destination | Republic of Cape Verde 4. Stage and place of delivery ^ cif Praia cif Mindelo 5 . Representative of the recipient Empresa Publica de Abastecimento (EMPA), Praia, Cap Vert (telex 54 EMPA CV) (A l'attention de M. le Directeur General) 6 . Total quantity 200 tonnes 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French British 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEITE DESNATADO EM PO / DOM DA COMUNIDADE ECON6MICA EUROPEIA A REPUBLICA DE CABO VERDE' 12 . Shipment period Before 31 October 1985 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (8) 5. 9 . 85 Official Journal of the European Communities No L 238/23 Description of the lot H I K 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Mozambique 4. Stage and place of delivery cif 5 . Representative of the recipient (2) (3)  6 . Total quantity 45 tonnes 50 tonnes 50 tonnes 7 . Origin of the skimmed-milk powderl Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the 'MOZAMBIQUE / 2382 PI / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / packaging MAPUTO' BEIRA' NACALA' 12 . Shipment period Before 31 October 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (') No L 238/24 Official Journal of the European Communities 5. 9 . 85 Description of the lot L 1 . Programme : (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Sudan 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 110 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SUDAN 2601 / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 31 October 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 ( ,0) 5. 9 . 85 Official Journal of the European Communities No L 238/25 Description of the lot M 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 12 March 1985 2. Recipient UNHCR 3 . Country of destination Honduras 4. Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient (2) (3) UNHCR (Attention Mr Jambor) 6 . Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market limited to Ireland and Great Britain 8 . Intervention agency Irish 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'DONACI6N DE LA COMUNIDAD ECON6MICA EUROPEA / PARA DISTRI ­ BUTION GRATUITA / ALTO COMISARIO DE LAS NACIONES UNIDAS PARA REFUGIADOS / PUERTO CORTfiS' 12. Shipment period ' Before 31 October 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (") No L 238/26 Official Journal of the European Communities 5. 9. 85 Description of the lot N 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 8 July 1985 2. Recipient 3 . Country of destination | Arab Republic of Egypt 4. Stage and place of delivery fob 5. Representative of the recipient Embassy of the Arab Republic of Egypt, Commercial Section,  522 Ave. Louise, B-1050 Brussels (Tel . (02) 647 32 27 ; telex 64809 COMRAU B) 6. Total quantity 1 500 tonnes (12) 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9. Specific characteristics (, 3) 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging TO EGYPT' 12. Shipment period Before 15 November 1985 13 . Closing date for the submission of tenders 23 September 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1985 14 October 15. Miscellaneous 0 5. 9 . 85 No L 238/27Official Journal of the European Communities Description of the lot O 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 12 March 1985 2. Recipient UNHCR 3 . Country of destination Angola 4. Stage and place of delivery cif Luanda 5. Representative of the recipient (2) (3) UNHCR (Attention Mr Jambor) 6 . Total quantity 50 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECON6MICA EUROPEIA / ACgAO DO HCR EM ANGOLA / DISTRIBUigAO GRATUITA / LUANDA' 12. Shipment period Before 31 October 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 No L 238/28 Official Journal of the European Communities 5. 9. 85 Description of the lot P Q 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 12 March 1985 2. Recipient UNHCR 3 . Country of destination Ethiopia 4. Stage and place of delivery cif Assab 5 . Representative of the recipient (2) (3) UNHCR (Attention M. Jambor) 6 . Total quantity 200 tonnes 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian Danish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging TO UNHCR PROGRAMME OF ASSISTANCE IN ETHIOPIA / FOR FREE DISTRIBUTION / ASSAB' 12 . Shipment period Before 31 October 1985 Before 15 November 1985 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous ' The costs of supply are determined by the Belgian Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 C4) 5 . 9 . 85 Official Journal of the European Communities No L 238/29 Notes : (') This Annex, together with the notice published in Official Journal of the European Communi ­ ties No C 208 of 4 August 1983 , page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, p. 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : 4, rue Jaafar As Saadik, BP 1302 Rabat Agdal (telex 32620  Rabat (Morocco)). (*) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . (country of destination), c/o 'Diplomatic Bag' (Berlaymont 1 / 123) 200, rue de la Loi , B-1049 Brussels . (*) Supplier to send duplicate original invoice to : M.H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Q Commission delegate to be contacted by the successful tenderer : Via Makka A1 Mukarram No Z-A6/17 PO box 943, Mogadiscio (Tel . 811 18/211 18/210 49 ; telex 628 FED MOG SM (Mogadiscio, Somalia)). (8) Commission delegate to be contacted by the successful tenderer : M. Lesina, BP 3345, Dakar (Tel . 21 1 324 ; telex 440 DELEGSE (Dakar)). cc M. Giorgi , CP 122, Praia (Tel . 297 ; telex 71 DELGFED CV). (9) Commission delegate to be contacted by the successful tenderer : PO box A. 36, Mbabane (telex 2133 Mbabane (Swaziland)). ( 10) Commission delegate to be contacted by the successful tenderer : No 11 Street 13 , New Extension,  Khartoum (telex 24054 DELSU SD (Khartoum,  Sudan)). (") Commission delegate to be contacted by the successful tenderer : Valle Arriba, Calle ColibrÃ ­ , Carretera de Baruta, Caracas (telex 26336 COMEU VC (Venezuela). (12) The tender may only relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see third subparagraph of Article 11 (3) of Regulation (EEC) No 1354/83 . No L 238/30 Official Journal of the European Communities 5. 9 . 85 ( l3) The skimmed-milk powder must be obtained by the process 'low-heat temperature, expressed whey protein nitrogen, not less than 6 mg/g' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625/78 (OJ No L 84, 31.3.1978, p. 19). For the 'total colony count' however, ADMI Standard Methods ed. 1971 , pages 16 to 21 , may be used instead of Inter ­ national Standard FIL 49 : 1970. (M) Commission delegate to be contacted by the successful tenderer : Tedla Desta Building, Africa Av. (Bole Road) 1st Floor, PO box 5570, Addis Ababa (telex 21135 DELEGEUR (Addis Ababa)).